Exhibit 10.3

EXECUTION VERSION

 

 

 

STOCKHOLDERS AGREEMENT

by and among

HI-CRUSH INC.

and

the STOCKHOLDERS that are parties hereto

Dated as of October 9, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1  

Section 1.1

  Definitions      1  

ARTICLE II TRANSFER

     7  

Section 2.1

  Transfer of Shares      7  

Section 2.2

  Permitted Transfers      7  

Section 2.3

  Permitted Transfer Procedures      7  

Section 2.4

  Transfers in Compliance with Law; Substitution of Transferee      7  

ARTICLE III TAG-ALONG RIGHTS; DRAG-ALONG RIGHTS; RIGHT OF FIRST OFFER

     8  

Section 3.1

  Tag-Along Rights      8  

Section 3.2

  Drag-Along Rights      10  

Section 3.3

  Right of First Offer      11  

ARTICLE IV FUTURE ISSUANCE OF SHARES; PREEMPTIVE RIGHTS

     13  

Section 4.1

  Offering Notice      13  

Section 4.2

  Exercise      14  

Section 4.3

  Closing      15  

Section 4.4

  Sale to Subject Purchaser      15  

Section 4.5

  Emergency Funding      15  

ARTICLE V AFTER-ACQUIRED SECURITIES; AGREEMENT TO BE BOUND

     16  

Section 5.1

  After-Acquired Securities      16  

Section 5.2

  Agreement to be Bound      16  

ARTICLE VI CORPORATE GOVERNANCE

     16  

Section 6.1

  Designation Rights      16  

Section 6.2

  Assurances      18  

Section 6.3

  Stockholder Actions      19  

Section 6.4

  Reimbursement of Expenses      19  

Section 6.5

  Vote Required      19  

Section 6.6

  Matters Requiring Certain Approval      19  

Section 6.7

  Affiliate Transactions      20  

Section 6.8

  Corporate Opportunity      21  

ARTICLE VII INFORMATION AND ACCESS

     22  

Section 7.1

  Books and Records      22  

Section 7.2

  Financial Statements and Other Information      22  

 

i



--------------------------------------------------------------------------------

ARTICLE VIII REGISTRATION RIGHTS

     23  

ARTICLE IX MISCELLANEOUS

     23  

Section 9.1

  Notices      23  

Section 9.2

  Successors and Assigns; Third Party Beneficiaries      24  

Section 9.3

  Amendment and Waiver      25  

Section 9.4

  Counterparts      25  

Section 9.5

  Specific Performance      25  

Section 9.6

  Headings      25  

Section 9.7

  Organizational Documents      26  

Section 9.8

  Governing Law; Consent to Jurisdiction      26  

Section 9.9

  WAIVER OF JURY TRIAL      26  

Section 9.10

  Severability      26  

Section 9.11

  Rules of Construction      26  

Section 9.12

  Entire Agreement      26  

Section 9.13

  Term of Agreement      27  

Section 9.14

  Further Assurances      27  

Section 9.15

  Confidential Information      27  

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement (as amended, supplemented or modified from time to
time, this “Agreement”) is made as of October 9, 2020 (the “Agreement Date”), by
and among Hi-Crush Inc., a Delaware corporation (the “Company” and, together
with its direct and indirect wholly-owned domestic subsidiaries, the “Company
Group”), the consenting noteholders listed on Schedule I hereto (“Consenting
Noteholders”), the holders of the New Secured Convertible Notes (as defined
herein) (the “New Secured Convertible Noteholders”) and all of the other
stockholders of the Company from time to time on and as of or after the
Agreement Date, in each case, who become, or are deemed to become, a party
hereto pursuant to the terms hereof.

WHEREAS, on August 15, 2020, the Company Group filed a Joint Plan of
Reorganization under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) with the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);

WHEREAS, on September 23, 2020, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Plan (as defined herein) pursuant to the
Bankruptcy Code;

WHEREAS, pursuant to the Plan, as of the date hereof, (i) the effective date as
provided for in the Plan and the Confirmation Order (the “Effective Date”)
occurred, and (ii) a total of 9,382,378 shares of Common Stock (as defined
herein) were issued pursuant to the Plan;

WHEREAS, pursuant to the Plan and the Confirmation Order, any Person entitled to
receive shares of Common Stock pursuant to the Plan shall execute this Agreement
or otherwise be deemed party to this Agreement without the need for execution by
such Person; and

WHEREAS, the parties hereto wish to enter into this Agreement to set forth their
agreements with respect to certain governance matters concerning the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. As used
in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means, with
respect to the relationship between or among two or more Persons, the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract or otherwise.

“Affiliate Transaction” has the meaning set forth in Section 6.7.

“Agreement” has the meaning set forth in the preamble.

“Authorized Recipients” has the meaning set forth in Section 9.15.

“Bankruptcy Code” has the meaning set forth in the recitals.

“Bankruptcy Court” has the meaning set forth in the recitals.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

“CEO” means the Chief Executive Officer of the Company.

“CEO Director” has the meaning set forth in Section 6.1(a).

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company filed with the Secretary of State of the State of Delaware on May 31,
2019, as amended, restated or otherwise modified from time to time.

“Charter Documents” means the Certificate of Incorporation and the By-laws of
the Company each as in effect on the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company, issued on the Effective Date, or any other capital stock of the Company
into which such stock is reclassified or reconstituted and any other common
stock of the Company.

 

2



--------------------------------------------------------------------------------

“Common Stock Equivalents” means any security or obligation which is by its
terms convertible into or exchangeable or exercisable for shares of Common
Stock, including, without limitation, any option, warrant or other subscription
or purchase right with respect to Common Stock or any Common Stock Equivalent.

“Company” has the meaning set forth in the preamble.

“Company Group” has the meaning set forth in the preamble.

“Company Offeror” means (a) the Company, (b) any successor to the Company or any
surviving entity resulting from a merger, consolidation or other business
combination involving the Company or any wholly-owned Subsidiary of the Company,
(c) any Subsidiary of the Company that is a holding company for all or
substantially all of the operating assets of the Subsidiaries of the Company or
(d) any other entity the securities of which are exchanged for Common Stock in
anticipation of an initial public offering.

“Competitor” means any Person engaged in direct competition with the business of
the Company or any of the Company’s Subsidiaries, as determined by the Board of
Directors in good faith.

“Confidential Information” has the meaning set forth in Section 9.15.

“Confirmation Order” has the meaning set forth in the recitals.

“Consenting Noteholders” has the meaning set forth in the preamble.

“Convertible Notes Indenture”) means that certain Indenture, dated as of
October 9, 2020, by and among the Company, WSFS Financial Corporation, FSB as
trustee, and the other parties thereto.

“Director” means any of the individuals elected or designated to serve on the
Board of Directors.

“Drag-Along Notice” has the meaning set forth in Section 3.2(a).

“Drag-Along Rightholders” has the meaning set forth in Section 3.2(a).

“Drag-Along Sellers” has the meaning set forth in Section 3.2(a).

“Excess New Securities” has the meaning set forth in Section 4.2(a).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.

“Exempt Issuances” has the meaning set forth in Section 4.1.

“Exercising Tag-Along Rightholder” has the meaning set forth in Section
3.1(a)(ii).

 

3



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any Common Stock, the price at which
a willing seller would sell, and a willing buyer would buy, such Common Stock
having full knowledge of the relevant facts (but excluding any change of control
premium, any premium for voting shares, any discount for non-voting shares, and
any minority, liquidity or underwriting discounts), in an arm’s-length
transaction without either party having time constraints, and without either
party being under any compulsion to buy or sell.

“Family Members” means, with regard to a Stockholder that is an individual, any
member of such Stockholder’s immediate family, which shall include his or her
spouse, siblings, children or grandchildren.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Initial Tag Notice” has the meaning set forth in Section 3.1(b).

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, ordinance, code, decree,
order, judgment, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Authority and any order or decision of an
applicable arbitrator or arbitration panel.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, right or other
security interest or preferential arrangement of any kind or nature whatsoever
(excluding preferred stock and equity related preferences).

“Major Stockholder” means each Stockholder that, either individually or together
with its Affiliates, holds more than ten percent (10%) of the Common Stock (on
an as-converted basis).

“Management Incentive Plan” means that certain negotiated Management Incentive
Plan providing for grants of options and/or restricted stock or restricted stock
units/equity reserved for management, directors, and employees for up to 10% of
the Common Stock issued as of the Effective Date on a fully-diluted basis, the
terms of which shall be determined by the Board of Directors.

“New Issuance Notice” has the meaning set forth in Section 4.1.

“New Securities” has the meaning set forth in Section 4.1.

“New Secured Convertible Notes” has the meaning set forth in the Plan.

 

4



--------------------------------------------------------------------------------

“New Secured Convertible Noteholders” has the meaning set forth in the preamble.

“Non-Selling Major Stockholders” means any Major Stockholders, excluding the
ROFR Seller.

“Offer Period” has the meaning set forth in Section 3.3(b).

“Offered Securities” has the meaning set forth in Section 3.1(a)(i).

“Offering Notice” has the meaning set forth in Section 3.3(a).

“Permitted Transferee” means (i) Family Members of a Stockholder that is an
individual, (ii) a trust, corporation, partnership or limited liability company
all of the beneficial interests in which shall be held by a Stockholder or one
or more Family Members of such Stockholder or (iii) any Related Fund or (iv) any
Other Stockholder.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Plan” means that certain Joint Plan of Reorganization for the Company and its
Affiliated Debtors (as defined therein) confirmed by the Bankruptcy Court on
September 23, 2020.

“Preemptive Rightholder(s)” has the meaning set forth in Section 4.1.

“Prohibited Transfer” has the meaning set forth in Section 2.2.

“Proportionate Percentage” has the meaning set forth in Section 4.2(a).

“Proposed Price” has the meaning set forth in Section 4.1.

“QIPO Effective Date” means the date upon which the Company closes its Qualified
Initial Public Offering.

“Qualified Initial Public Offering” means an initial public offering pursuant to
a listing of shares of Common Stock on the New York Stock Exchange or the Nasdaq
Stock Market, having an aggregate offering value (net of underwriters’ discounts
and selling commissions) of at least $100,000,000.

“Related Fund” means, with respect to any Stockholder, an entity now or
hereafter existing that is (i) directly or indirectly controlled by one or more
general partners or managing members of such Stockholder or (ii) otherwise,
directly or indirectly, managed or advised by such Stockholder or the entity
that manages or advises such Stockholder.

 

5



--------------------------------------------------------------------------------

“Remaining Offered Securities” has the meaning set forth in Section 3.1(a)(ii).

“ROFO Acceptance Period” has the meaning set forth in Section 3.3(c).

“ROFO Purchaser” has the meaning set forth in Section 3.3(a).

“ROFO Rightholder” has the meaning set forth in Section 3.3(a).

“ROFO Seller” has the meaning set forth in Section 3.3(a).

“Selling Stockholder” has the meaning set forth in Section 3.1(a)(i).

“Sale Transaction” has the meaning set forth in Section 3.2(a).

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Shares” means, with respect to each Stockholder, all shares, whether now owned
or hereafter acquired, of Common Stock.

“Significant Stockholder” means each Stockholder that, either individually or
together with its Affiliates, holds more than five percent (5%) of the Common
Stock (on an as-converted basis) and MSD Credit Opportunity Master Fund, L.P.
for so long as it, together with its Affiliates, holds the Shares issued to it
on the Effective Date.

“Specified Activity” has the meaning set forth in Section 6.8.

“Stockholders” means each holder of Shares and any transferee thereof who has
agreed to be bound by the terms and conditions of this Agreement.

“Stockholders Meeting” means any regular or special meeting of Stockholders.

“Subject Purchaser” has the meaning set forth in Section 4.1.

“Subject Securities” has the meaning set forth in Section 3.3(a).

“Subsidiary” means, with respect to any specified Person, any Person of which
the specified Person, directly or indirectly, owns more than 50% of the issued
and outstanding share capital or voting interests.

“Tag-Along Rightholder” has the meaning set forth in Section 3.1(a)(i).

“Tag-Along Shares” has the meaning set forth in Section 3.1(a)(i).

“Third Party Purchaser” has the meaning set forth in Section 3.1(a)(i).

“transfer” has the meaning set forth in Section 2.1.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code, as amended from time to time.

 

6



--------------------------------------------------------------------------------

ARTICLE II

TRANSFER

Section 2.1 Transfer of Shares. Any Stockholder may directly or indirectly sell,
give, assign, hypothecate, pledge, encumber, grant a security interest in or
otherwise dispose of (whether by operation of law or otherwise) (each a
“transfer”) any Shares or any right, title or interest therein or thereto;
provided that such transfer complies with the provisions of this Agreement,
including, without limitation, this Article II. Any attempt to transfer any
Shares or any rights thereunder in violation of the preceding sentence shall be
null and void ab initio.

Section 2.2 Permitted Transfers. No Stockholder shall transfer any Shares if the
Company reasonably determines (i) that such transfer would, if effected (after
taking into account any other proposed transfers that have been authorized by
the Company pursuant to the provisions of this Article II but not yet made),
result in the Company having 2000 or more holders of record (as such concept is
defined for purposes of Section 12(g) of the Exchange Act and any relevant rules
promulgated thereunder) of any class of capital securities of the Company,
(ii) that such transfer would, if effected, require the Company to register the
Common Stock under the Exchange Act, unless, in any such case, at the time of
such transfer, the Company is already subject to the reporting obligations under
Sections 8 and 15(d) of the Exchange Act with respect to its capital securities
or (iii) that the proposed transferee is a Competitor (each a “Prohibited
Transfer”). Any Prohibited Transfer consummated without such required consent of
the Company shall be null and void ab initio.

Section 2.3 Permitted Transfer Procedures. If any Stockholder wishes to transfer
Shares pursuant to Section 2.2, such Stockholder shall give notice to the
Company and the Board of Directors of its intention to make such a transfer not
less than five (5) Business Days prior to effecting such transfer, which notice
shall state the name and address of each prospective transferee, the
relationship of such prospective transferee to such Stockholder, and the number
of Shares proposed to be transferred. In the event that the Company determines
in its reasonable discretion that the proposed transfer will violate the terms
of Section 2.2, the Company shall deliver written notice of such determination
to the applicable transferring Stockholder as soon as practicable (but in any
event within one (1) Business Day prior to the date of the proposed transfer).

Section 2.4 Transfers in Compliance with Law; Substitution of Transferee.
Notwithstanding any other provision of this Agreement, no transfer may be made
pursuant to this Article II, Section 3.1(a), Section 3.2(a) or Section 3.3(d)
unless (a) the transferee has agreed in writing to be bound by the terms and
conditions of this Agreement pursuant to an instrument substantially in the form
attached hereto as Exhibit A-1, (b) the transfer complies in all respects with
the applicable provisions of this Agreement and (c) the transfer complies in all
respects with applicable federal and state securities laws, including,

 

7



--------------------------------------------------------------------------------

without limitation, the Securities Act. If requested by the Company, an opinion
of counsel to such transferring Stockholder shall be supplied to the Company, at
such transferring Stockholder’s expense, to the effect that such transfer
complies with the applicable federal and state securities laws. Upon becoming a
party to this Agreement, the transferee shall be substituted for, and shall
enjoy the same rights and be subject to the same obligations as, the
transferring Stockholder hereunder with respect to the Shares transferred to
such transferee.

ARTICLE III

TAG-ALONG RIGHTS; DRAG-ALONG RIGHTS; RIGHT OF FIRST OFFER

Section 3.1 Tag-Along Rights.

(a) (i) Subject to compliance with Section 3.3, if any Stockholder or group of
Stockholders (each, a “Selling Stockholder”) wishes to transfer all or any
portion of its Shares (the “Offered Securities”) to any Person (other than a
Permitted Transferee) (a “Third Party Purchaser”), or group of related Persons,
and such transfer represents greater than a majority of the then-issued and
outstanding Shares, then each of the Significant Stockholders (other than the
Selling Stockholder, if applicable) (each, a “Tag-Along Rightholder”) shall have
the right to sell to such Third Party Purchaser, upon the terms set forth in a
written notice from the Selling Stockholder to the Company, that number of
Shares (the “Tag-Along Shares”) held by such Tag-Along Rightholder equal to that
percentage of the Offered Securities determined by dividing (A) the total number
of Shares owned by such Tag-Along Rightholder as of the date of the Initial Tag
Notice by (B) the sum of (x) the total number of Shares owned by all such
Tag-Along Rightholders exercising their rights pursuant to this clause (i) as of
the date of the Initial Tag Notice and (y) the total number of Shares owned by
the Selling Stockholder as of the date of the Initial Tag Notice.

(ii) If any Tag-Along Rightholder does not sell all of the Tag-Along Shares such
Tag-Along Rightholder is entitled to sell pursuant to this Section 3.1(a) (the
aggregate of all such Tag-Along Shares, the “Remaining Offered Securities”),
then each Tag-Along Rightholder that fully exercised its rights pursuant to
clause (i) (each, an “Exercising Tag-Along Rightholder”) shall have the right to
sell that number of Shares equal to that percentage of the Remaining Offered
Securities determined by dividing (x) the total number of Shares owned by such
Exercising Tag-Along Rightholder as of the date of the Initial Tag Notice by
(y) the total number of Shares owned by all Exercising Tag-Along Rightholders as
of the date of the Initial Tag Notice. The Selling Stockholder and the
Exercising Tag-Along Rightholder(s) shall effect the sale of the Offered
Securities and such Exercising Tag-Along Rightholder(s) shall sell the number of
Offered Securities required to be sold by such Exercising Tag-Along
Rightholder(s) pursuant to this Section 3.1(a), and the number of Offered
Securities to be sold to such Third Party Purchaser by the Selling Stockholder
shall be reduced accordingly.

 

8



--------------------------------------------------------------------------------

(b) The Selling Stockholder shall give written notice (the “Initial Tag Notice”)
to each Tag-Along Rightholder of each proposed sale by it of Offered Securities
which gives rise to the rights of the Tag-Along Rightholders set forth in this
Section 3.1, at least ten (10) Business Days prior to the proposed consummation
of such sale, setting forth the name and address of such Selling Stockholder,
the number of Offered Securities, the name and address of the proposed Third
Party Purchaser, the proposed amount and form of consideration and terms and
conditions of payment offered by such Third Party Purchaser, the percentage of
Shares that such Tag-Along Rightholder may sell to such Third Party Purchaser
(determined in accordance with Section 3.1(a)), and a representation that such
Third Party Purchaser has been informed of the “tag-along” rights provided for
in this Section 3.1 and has agreed to purchase Shares in accordance with the
terms hereof. The tag-along rights provided by this Section 3.1 must be
exercised by any Tag-Along Rightholder wishing to sell its Shares within ten
(10) Business Days following receipt of the Initial Tag Notice, by delivery of a
written notice to the Selling Stockholder at the address of the Selling
Stockholder indicated in the Initial Tag Notice indicating such Tag-Along
Rightholder’s wish to exercise its rights and specifying the number of Shares
(up to the maximum number of Shares owned by such Tag-Along Rightholder required
to be purchased by such Third Party Purchaser pursuant to Section 3.1) it wishes
to sell, provided that any Tag-Along Rightholder may waive its rights under this
Section 3.1 prior to the expiration of such ten (10) Business Day period by
giving written notice to the Selling Stockholder, with a copy to the Company, of
such waiver. The failure of a Tag-Along Rightholder to respond within such ten
(10) Business Day period shall be deemed to be a waiver of such Tag-Along
Rightholder’s rights under this Section 3.1. If a Third Party Purchaser fails to
purchase Shares from any Tag-Along Rightholder that has properly exercised its
tag-along rights pursuant to this Section 3.1, then the Selling Stockholder
shall not be permitted to consummate the proposed sale of the Offered
Securities, and any such attempted sale shall be null and void ab initio.

(c) In connection with the exercise of any rights under this Section 3.1 by an
Exercising Tag-Along Rightholder, no such Exercising Tag-Along Rightholder shall
be required to (1) make any representations or warranties (except as they relate
to such Exercising Tag-Along Rightholder’s ownership of and authority to sell
its Shares), (2) agree to any noncompetition or nonsolicitation covenants or
(3) provide any indemnity, except for (A) indemnification related to breaches of
the representations and warranties by such Exercising Tag-Along Rightholder with
respect to its ownership of and authority to sell its Shares and (B) any other
indemnity agreed to by the Tag-Along Rightholders; provided, that (x) in the
case of clause (B) above, each Exercising Tag-Along Rightholder’s obligation
shall be several and on a pro-rata basis in proportion to its ownership interest
in the Company and (y) in no event shall any Exercising Tag-Along Rightholder be
held liable under either clause (A) or (B) above for any amount in excess of the
net proceeds received by such Exercising Tag-Along Rightholder in connection
with any such transaction.

 

9



--------------------------------------------------------------------------------

Section 3.2 Drag-Along Rights.

(a) Prior to a Qualified Initial Public Offering, in the event that one or more
Stockholders collectively holding greater than sixty percent (60%) of the
then-issued and outstanding Shares (the “Drag-Along Rightholders”) determine to
cause a bona fide sale, in one transaction or a series of related transactions
of (i) greater than a majority of the then-issued and outstanding Shares or
(ii) all or substantially all of the consolidated assets of the Company and its
Subsidiaries, taken as a whole, in each case to any Third Party Purchaser (in
each case, other than to an Affiliate or Related Fund of such Drag-Along
Rightholders), whether directly or indirectly or by way of merger, statutory
share exchange, recapitalization, reclassification, consolidation, or other
business combination transaction or purchase of beneficial ownership (either
(i) or (ii), a “Sale Transaction”), the Drag-Along Rightholders may (but shall
be under no obligation to) send written notice (the “Drag-Along Notice”) to the
Company and the other Stockholders (each, a “Drag-Along Seller”) no later than
twenty (20) Business Days prior to the consummation of the Sale Transaction
notifying them of such proposed Sale Transaction and that they will be required
to sell their Shares in such Sale Transaction (or, in the case of an asset sale
or any other transaction such as a merger which requires a vote of the
Stockholders, vote in favor of such sale). Upon receipt of a Drag-Along Notice,
each Drag-Along Seller receiving such notice shall be obligated to (i) sell
Shares in the Sale Transaction (including a sale or merger) contemplated by the
Drag-Along Notice in an amount equal to that percentage of the Shares being sold
by the Drag-Along Rightholders determined by dividing (A) the total number of
Shares being sold by the Drag-Along Rightholders in such Sale Transaction by (B)
the total number of Shares owned by the Drag-Along Rightholders as of the date
of the Drag-Along Notice on the same terms and conditions as the Drag-Along
Sellers (including payment of its pro rata share of all costs associated with
such transaction other than costs incurred for the benefit of a particular
Stockholder) and (ii) otherwise take all necessary action to cause the
consummation of such transaction, including voting all of its Shares in favor of
such Sale Transaction and not exercising any appraisal or dissenters rights in
connection therewith. Each Drag-Along Seller further agrees to (A) take all
actions (including executing documents) in connection with the consummation of
the proposed Sale Transaction as may reasonably be requested of it by the
Drag-Along Rightholders and (B) appoint the Drag-Along Rightholders, or one of
them, as its attorney-in-fact to do the same on its behalf.

(b) In connection with any Sale Transaction, no Drag-Along Seller shall be
required to (i) make any representations or warranties (except as they relate to
such Drag-Along Seller’s ownership of and authority to sell its Shares), (ii)
agree to any noncompetition or nonsolicitation covenants or (iii) provide any
indemnity, except for (A) indemnification related to breaches of the
representations and warranties by such Drag-Along Rightholder with respect to
its ownership of and authority to sell its Shares and (B) any other indemnity
agreed to by the Drag-Along Rightholders; provided, that (x) in the case of
clause (B) above, each Drag-Along Seller’s obligation shall be several and on a
pro-rata basis in proportion to its ownership interest in the Company (except in
respect of any indemnification to be made from any escrow account or other form
of holdback), and (y) other than in the case of fraud of such Drag-Along Seller,
in no event shall a Drag-Along Seller be held liable under either clause (A) or
(B) above for any amount in excess of the net proceeds received by such
Drag-Along Seller in connection with any such Sale Transaction.

 

10



--------------------------------------------------------------------------------

Section 3.3 Right of First Offer.

(a) Offering Notice. Prior to a Qualified Initial Public Offering, if any
Significant Stockholder or New Secured Convertible Noteholder desires to
transfer to any Person or Persons (irrespective of whether such Persons are
affiliated) (each a “ROFO Purchaser”) all or any portion of its Shares or New
Secured Convertible Notes, as applicable (together, the “Subject Securities”)
(other than with respect to a transfer to a Permitted Transferee or pursuant to
rights as set forth in Section 3.1 and Section 3.2), such Significant
Stockholder or New Secured Convertible Noteholder (a “ROFO Seller”) shall first
grant to the Major Stockholders a right, but not an obligation, pursuant to the
terms of this Section 3.3, to purchase all of the Subject Securities that the
ROFO Seller desires to transfer by sending written notice (an “Offering Notice”)
to the Company and each Major Stockholder not including the ROFR Seller (each
Major Stockholder in its capacity as such, a “ROFO Rightholder”), which shall
state (i) the number of Subject Securities and (ii) the intended date of such
transfer (which shall be not less than sixty (60) days from the date of the
Offering Notice).

(b) Rightholder Option; Exercise. For a period of seven (7) Business Days
following the Company and each ROFO Rightholder’s receipt of the Offering Notice
(the “Offer Period”), the ROFO Rightholders shall have the right to offer to
purchase all, but not less than all, of the Subject Securities at a purchase
price equal to the highest price for the Subject Securities proposed by any of
the ROFO Rightholders electing to submit an offer price for the Subject
Securities); provided, that if more than one ROFO Rightholder submits an offer
pursuant to this Section 3.3, then pro rata according to the number of Shares
(on an as-converted basis) owned by each ROFO Rightholder.

(i) The right of the ROFO Rightholders to offer to purchase all of the Subject
Securities under this Section 3.3(b) shall be exercisable by delivering written
notice of the exercise thereof, prior to the expiration of the Offer Period, to
the ROFO Seller with a copy to the Company. Each such notice shall state that
the ROFO Rightholder is willing to purchase all of the Subject Securities
pursuant to this Section 3.3(b), the purchase price they offer for the Subject
Securities and, in the event that there is more than one ROFO Rightholder
exercising its right under this Section 3.3(b), confirmation that they will pay
a purchase price equal to the highest price for all of the Subject Securities
proposed by any of the ROFO Rightholders electing to submit an offer price for
the Subject Securities (the “Offer Price”). The failure of any ROFO Rightholder
to respond within the Offer Period to the ROFO Seller shall be deemed to be a
waiver of such ROFO Rightholder’s rights under this Section 3.3(b). The ROFO
Rightholders may waive their respective rights under this Section 3.3 prior to
the expiration of the Offer Period by giving written notice to the ROFO Seller,
with a copy to the Company. The ROFO Rightholders’ offer to purchase all of the
Subject Securities at the Offer Price pursuant to the terms of this Section 3.3
shall be irrevocable once accepted and, in any event, for the duration of the
ROFO Acceptance Period (as defined below).

 

11



--------------------------------------------------------------------------------

(c) Sale to the ROFO Rightholders. If the ROFO Rightholders have collectively
offered to purchase all, but not less than all, of the Subject Securities under
Section 3.3(b), then the ROFO Seller may, within seven (7) days of the delivery
of the last written notice of the exercise from the ROFO Rightholders accept the
offer of the ROFO Rightholders to purchase all, but not less than all, of the
Subject Securities in accordance with Section 3.3(e) (the “ROFO Acceptance
Period”).

(d) Sale to a ROFO Purchaser.

(i) If the ROFO Rightholders have collectively offered to purchase all, but not
less than all, of the Subject Securities under Section 3.3(b), and the ROFO
Seller elects not to accept the offer of the ROFO Rightholders, then the ROFO
Seller may only sell the Subject Securities to the ROFO Purchaser at a price
that exceeds the Offer Price by five percent (5%) and on terms and conditions no
less favorable than those set forth in Section 3.3(e); provided, however, that
(A) such sale of any Subject Securities to the ROFO Purchaser is bona fide and
is consummated within one hundred eighty (180) days after the earlier to occur
of (x) the waiver by all of the ROFO Rightholders of their options to offer to
purchase all of the Subject Securities and (y) the expiration of the ROFO
Rightholder Acceptance Period (as applicable for this Section 3.3(d)(i), the
“ROFO Purchaser Period”), and (B) such sale shall not be consummated unless and
until (x) such ROFO Purchaser shall represent in writing to the ROFO
Rightholders that it is aware of the rights of the Stockholders and New Secured
Convertible Noteholders contained in this Agreement, and (y) prior to the
purchase by the ROFO Purchaser of any of such Subject Securities, such ROFO
Purchaser shall become a party to this Agreement and shall agree to be bound by
the terms and conditions hereof in accordance with Section 2.4.

(ii) If the ROFO Rightholders have not collectively offered to purchase all of
the Subject Securities under Section 3.3(b), then the ROFO Seller may sell the
Subject Securities to one or more ROFO Purchasers at any price and on any terms
and conditions selected by the ROFO Seller; provided, however, that (A) such
sale of any Subject Securities to the ROFO Purchaser(s) is bona fide and is
consummated within one hundred eighty (180) days after the earlier to occur of
(x) the waiver by all of the ROFO Rightholders of their options to offer to
purchase all of the Subject Securities, and (y) the expiration of the Offer
Period (as applicable for this Section 3.3(d)(ii), the “ROFO Purchaser Period”)
and (B) such sale shall not be consummated unless and until (x) such ROFO
Purchaser(s) shall represent in writing to the Company and the ROFO Rightholders
that it is aware of the rights of the Major Stockholders contained in this
Agreement, and (y) prior to the purchase by the ROFO Purchaser(s) of any of such
Subject Securities, such ROFO Purchaser shall become a party to this Agreement
and shall agree to be bound by the terms and conditions hereof in accordance
with Section 2.4.

(iii) If such sale is not consummated within the applicable ROFO Purchaser
Period set forth in clause (A) or clause (B) above (plus such number of
additional days (if any) necessary to obtain any consents or approvals or allow
the expiration or termination of all waiting periods under applicable Law) for
any reason, then the restrictions provided for in this Section 3.3 shall again
become effective, and no transfer of such Subject Securities may be made
thereafter by the ROFO Seller without again offering the same to the ROFO
Rightholders in accordance with this Section 3.3. No ROFO Seller shall take any
action that is governed by the provisions of this Section 3.3 more than once in
a 180-day period.

 

12



--------------------------------------------------------------------------------

(e) Sale to ROFO Rightholders. If the ROFO Seller elects to accept the offer of
the ROFO Rightholders to purchase all, but not less than all, of the Subject
Securities under Section 3.3(b), then the closing of the purchases of such
Subject Securities subscribed for by the ROFO Rightholders under Section 3.3(b)
shall be held at the executive office of the Company at 11:00 a.m., local time,
on the forty-fifth (45th) day (plus such number of additional days (if any)
necessary to obtain any consents or approvals or allow the expiration or
termination of all waiting periods under applicable Law) after acceptance by the
ROFO Seller of such offer or at such other day, time and place as the parties to
the transaction may agree. At such closing, the ROFO Seller shall deliver
certificates, if any, representing the Subject Securities, duly endorsed for
transfer and accompanied by all requisite transfer taxes, if any, and such
Subject Securities shall be free and clear of any Liens (other than those
attributable to actions by the purchasers thereof) and the ROFO Seller shall so
represent and warrant, and shall further represent and warrant that it is the
sole beneficial and record owner of such Subject Securities. At the closing, the
ROFO Rightholders purchasing the Subject Securities shall deliver payment in
full in immediately available funds for the Subject Securities equal to the
Offer Price (calculated on a per security basis) purchased by it. At such
closing, all of the parties to the transaction shall execute such additional
documents as are otherwise necessary or appropriate.

(f) Cooperation. In connection with this Section 3.3, the Company and the other
Stockholders shall cooperate with the ROFO Seller in good faith to effect such
proposed transfer and take actions reasonably requested by such ROFO Seller so
long as such actions do not unreasonably interfere with the business of the
Company or its Subsidiaries, including the Company furnishing the ROFO Seller
and the ROFO Purchasers information, including Confidential Information, about
the Company; provided, however, that the Company shall not be required to
furnish any such Confidential Information to a proposed ROFO Purchaser (i) until
the proposed ROFO Purchasers have entered into a customary non-disclosure
agreement in form and substance reasonably satisfactory to the Company, (ii) if
the ROFO Seller is not otherwise entitled to receive such information pursuant
to the terms of this Agreement, (iii) if the Board of Directors, in its good
faith discretion, determines that such ROFO Purchaser would not reasonably be
able to satisfy the conditions set forth in Section 2.2, or (iv) if the Board of
Directors, in its good faith discretion, determines that providing such
information would be materially detrimental to the Company.

ARTICLE IV

FUTURE ISSUANCE OF SHARES; PREEMPTIVE RIGHTS

Section 4.1 Offering Notice. Except for (a) options to purchase Common Stock or
restricted stock which may be issued pursuant to the Management Incentive Plan,
(b) a subdivision of the outstanding shares of Common Stock into a larger number
of shares of Common Stock, (c) capital stock issued upon exercise, conversion or
exchange of any Common Stock Equivalent either (x) previously issued or
(y) issued in accordance with the terms of this Agreement, (d) capital stock of
the Company issued in consideration of an acquisition, approved by the Board of
Directors in accordance with the terms of this Agreement, by the Company (or a
Subsidiary of the Company) of another Person,

 

13



--------------------------------------------------------------------------------

(e) issuances to the public pursuant to an effective registration statement
filed under the Securities Act, (f) pro rata distributions or dividends of
Shares to the then current stockholders of the Company, (g) issuances of capital
stock of any Subsidiary of the Company to the Company or any of its
Subsidiaries, and (h) issuances in connection with any dividend or distribution
on shares of preferred stock of the Company, if any ((a)-(h) being referred to
collectively as “Exempt Issuances”), if the Company or any of its Subsidiaries
wishes to issue or sell any capital stock or any other securities convertible
into or exchangeable for capital stock of the Company or its Subsidiaries
(collectively, “New Securities”) to any Person (the “Subject Purchaser”), then,
pursuant to Section 4.2, the Company shall offer such New Securities to each of
the Significant Stockholders (each, a “Preemptive Rightholder”, and
collectively, the “Preemptive Rightholders”) by sending written notice (the “New
Issuance Notice”) to the Preemptive Rightholders, which New Issuance Notice
shall state (x) the number of New Securities proposed to be issued and (y) the
proposed purchase price per security of the New Securities (the “Proposed
Price”). Upon delivery of the New Issuance Notice, such offer shall be
irrevocable unless and until the rights provided for in Section 4.2 shall have
been waived or shall have expired.

Section 4.2 Exercise.

(a) For a period of twenty (20) days after the giving of the New Issuance Notice
pursuant to Section 4.1, each of the Preemptive Rightholders shall have the
right to purchase its Proportionate Percentage (as hereinafter defined) of the
New Securities, at a purchase price equal to the Proposed Price and upon the
same terms and conditions set forth in the New Issuance Notice. Each such
Preemptive Rightholder shall have the right to purchase that percentage of the
New Securities determined by dividing (x) the total number of Shares then owned
by such Preemptive Rightholder exercising its rights under this Section 4.2 by
(y) the total number of Shares owned by all of the Preemptive Rightholders
exercising their rights under this Section 4.2 (the “Proportionate Percentage”).
If any Preemptive Rightholder does not fully subscribe for the number or amount
of New Securities that it is entitled to purchase pursuant to the preceding
sentence, then each Preemptive Rightholder that elected to purchase New
Securities shall have the right to purchase that percentage of the remaining New
Securities not so subscribed for (for the purposes of this Section 4.2(a), the
“Excess New Securities”) determined by dividing (x) the total number of Shares
then owned by such fully participating Preemptive Rightholder by (y) the total
number of Shares then owned by all fully participating Preemptive Rightholders
who elected to purchase Excess New Securities.

(b) The right of each Preemptive Rightholder to purchase the New Securities
under subsection (a) above shall be exercisable by delivering written notice of
the exercise thereof, prior to the expiration of the 20-day period referred to
in Section 4.2(a) to the Company, which notice shall state the amount of New
Securities that such Preemptive Rightholder elects to purchase pursuant to
Section 4.2(a). The failure of a Preemptive Rightholder to respond within such
20-day period shall be deemed to be a waiver of such Preemptive Rightholder’s
rights under Section 4.2(a), provided that each Preemptive Rightholder may waive
its rights under Section 4.2(a) prior to the expiration of such 20-day period by
giving written notice to the Company.

 

14



--------------------------------------------------------------------------------

Section 4.3 Closing. The closing of the purchase of New Securities subscribed
for by the Preemptive Rightholders under Section 4.2 shall be held at the
executive office of the Company at 11:00 a.m., local time, on (a) the 45th day
after the giving of the New Issuance Notice pursuant to Section 4.1, if the
Preemptive Rightholders elect to purchase all of the New Securities under
Section 4.2, (b) the date of the closing of the sale to the Subject Purchaser
made pursuant to Section 4.4 if the Preemptive Rightholders elect to purchase
some, but not all, of the New Securities under Section 4.2 or (c) at such other
time and place as the parties to the transaction may agree. At such closing, the
Company shall deliver certificates representing the New Securities, and such New
Securities shall be issued free and clear of all Liens (other than those arising
hereunder and those attributable to actions by the purchasers thereof) and the
Company shall so represent and warrant, and further represent and warrant that
such New Securities shall be, upon issuance thereof to the Preemptive
Rightholders and after payment therefor, duly authorized, validly issued, fully
paid and non-assessable. Each Preemptive Rightholder purchasing the New
Securities shall deliver at the closing payment in full in immediately available
funds for the New Securities purchased by him, her or it. At such closing, all
of the parties to the transaction shall execute such additional documents as are
otherwise necessary or appropriate.

Section 4.4 Sale to Subject Purchaser. The Company may sell to the Subject
Purchaser all of the New Securities not purchased by the Preemptive Rightholders
pursuant to Section 4.2 on terms and conditions that are no more favorable to
the Subject Purchaser than those set forth in the New Issuance Notice; provided,
however, that such sale is bona fide and made pursuant to a contract entered
into within ninety (90) days following the earlier to occur of (i) the waiver by
all Preemptive Rightholders of their option to purchase New Securities pursuant
to Section 4.2(b), and (ii) the expiration of the 20-day period referred to in
Section 4.2(b). If such sale is not consummated within such 90-day period for
any reason, then the restrictions provided for herein shall again become
effective, and no issuance and sale of New Securities may be made thereafter by
the Company without again offering the same in accordance with this Article IV.
The closing of any issuance and purchase pursuant to this Section 4.4 shall be
held at a time and place as the parties to the transaction may agree within such
90-day period.

Section 4.5 Emergency Funding. Nothing in Article IV shall be deemed to prevent
any Stockholder from purchasing for cash any New Securities without first
complying with the provisions of Article IV (other than this Section 4.5);
provided, that (i) in connection with such purchase the delay caused by
compliance with the provisions of Article IV in connection with such investment
would be likely to cause harm to the Company; (ii) the Company gives prompt
notice to the other holders of Shares, which notice shall describe in reasonable
detail the New Securities being purchased by the Person making such purchase
(for purposes of this Section 4.5, the “Purchasing Holder”) and the purchase
price thereof and (iii) the Purchasing Holder and the Company take all steps
necessary to enable the other holders of Shares to effectively exercise their
respective rights under Article IV with respect to their purchase of a pro rata
share of the New Securities issued to the Purchasing Holder as promptly as
reasonably practicable after such purchase by the Purchasing Holder on the terms
specified in Article IV.

 

15



--------------------------------------------------------------------------------

ARTICLE V

AFTER-ACQUIRED SECURITIES; AGREEMENT TO BE BOUND

Section 5.1 After-Acquired Securities. All of the provisions of this Agreement
shall apply to all of the Shares and Common Stock Equivalents now owned or which
may be issued or transferred hereafter to a Stockholder in consequence of any
additional issuance, purchase, exchange or reclassification of any of such
Shares or Common Stock Equivalents, corporate reorganization, or any other form
of recapitalization, consolidation, merger, share split or share dividend, or
which are acquired by a Stockholder in any other manner.

Section 5.2 Agreement to be Bound. The Company shall not issue any Shares or
Common Stock Equivalents to any Person not a party to this Agreement, other than
to directors, officers, employees or consultants of the Company pursuant to the
Management Incentive Plan, unless either (a) such Person has agreed in writing
to be bound by the terms and conditions of this Agreement pursuant to an
instrument substantially in the form attached hereto as Exhibit A-2, or (b) such
Person has entered into an agreement with the Company restricting the transfer
of his, her or its Shares and Common Stock Equivalents in form and substance
reasonably satisfactory to the Board of Directors. Upon becoming a party to this
Agreement, such Person shall be deemed to be, and shall be subject to the same
obligations as, a Stockholder hereunder. Any issuance of Shares or Common Stock
Equivalents by the Company in violation of this Section 5.2 shall be null and
void ab initio.

ARTICLE VI

CORPORATE GOVERNANCE

Section 6.1 Designation Rights. The Company and the Stockholders shall take all
such corporate and stockholder actions as may be required to ensure that (a) the
initial number of directors constituting the entire Board of Directors shall be
equal to five (5) and (b) the number of directors constituting the entire Board
of Directors shall not be fewer than five (5). The Company hereby agrees that
the Board of Directors shall be composed as follows:

(a) CEO Director. The Stockholders shall designate the CEO to serve as a
Director, who shall initially be Robert Rasmus (the “CEO Director”).

(b) Designation Rights of Major Stockholders.

(i) Each Major Stockholder that holds, from time to time, fifteen percent (15%)
or more (but less than thirty percent (30%)) (on an as-converted basis excluding
any Common Stock issued pursuant to the Management Incentive Plan or any New
Secured Convertible Notes held by management of the Company) of the Common Stock
shall have the right to designate one (1) Director, for so long as such Major
Stockholder and its Affiliates or Related Funds collectively continue to hold at
least fifteen percent (15%) of the Shares.

 

16



--------------------------------------------------------------------------------

(ii) Each Major Stockholder that holds, from time to time, thirty percent (30%)
or more (but less than fifty percent (50%)) (on an as-converted basis excluding
any Common Stock issued pursuant to the Management Incentive Plan or any New
Secured Convertible Notes held by management of the Company) of the Common Stock
shall have the right to designate two (2) Directors, for so long as such Major
Stockholder and its Affiliates or Related Funds collectively continue to hold at
least thirty percent (30%) of the Shares.

(iii) Each Major Stockholder that holds, from time to time, fifty percent (50%)
or more (on an as-converted basis excluding any Common Stock issued pursuant to
the Management Incentive Plan or any New Secured Convertible Notes held by
management of the Company) of the Common Stock shall have the right to designate
three (3) Directors, for so long as such Major Stockholder and its Affiliates or
Related Funds collectively continue to hold at least fifty percent (50%) of the
Shares.

For the avoidance of doubt, to the extent a Major Stockholder does not elect to
exercise its rights to designate a Director pursuant to this Section 6.1(b),
such failure to exercise such right shall not cause such right to expire;
provided, however, that if a Major Stockholder elects not to exercise any such
right, the Board of Directors shall have the right to designate additional
Directors pursuant to Section 6.1(d).

(c) Each Director shall have one (1) vote, except (i) in connection with the
matters set forth in Section 6.6 and (ii) each Director that is designated
pursuant to Section 6.1(b)(iii) will have 1.5 votes.

(d) If clauses (a)-(b) of Section 6.1 would result in the Board of Directors
consisting of less than five (5) Directors, then the remaining Directors shall
have the right to designate additional Directors by a majority vote of the Board
of Directors, until such time as the Board of Directors consists of five
(5) Directors.

(e) If clauses (a)-(b) of Section 6.1 would result in the Board of Directors
consisting of more than five (5) Directors, then the Directors shall increase
the size of the Board of Directors by a majority vote of the Board of Directors
in order to allow the applicable Major Stockholder(s) to designate the
additional Director(s).

(f) Death; Retirement; Resignation; Removal; Vacancies. Each director is to hold
office until his or her successor shall have been duly appointed and qualified
or until his or her earlier death, retirement, resignation, disqualification or
removal in accordance with the terms of this Section 6.1(f). The CEO Director
shall be automatically removed as a Director if such person ceases to be the
CEO, and the new CEO shall automatically be designated to fill such vacancy. Any
Director designated pursuant to Section 6.1(b) may be removed as a Director at
any time by the Major Stockholder entitled to designate such Director. If a
vacancy on the Board of Directors is caused by the death, retirement,
resignation or removal of any Director designated pursuant to Section 6.1(b)
then the designating Major Stockholder shall, to the fullest extent permitted by
applicable Law, have the exclusive right to designate a Director to fill such
vacancy for the remainder of the deceased, retired, resigned or removed, as
applicable, Director’s term, and the Company and the Board of Directors shall
take all action to cause such Director to be appointed to the Board of
Directors. In the case of a vacancy with respect to the Director entitled to be
designated by the other Directors pursuant to Section 6.1(d), the Directors
shall designate a new Director pursuant to Section 6.1(d).

 

17



--------------------------------------------------------------------------------

(g) Notwithstanding anything herein to the contrary, if a Major Stockholder no
longer has the right to designate a Director (and therefore no longer has the
right to remove any such Director) pursuant to Section 6.1(b), then upon a
written request of the Board of Directors for the resignation of the Director
who was designated pursuant to Section 6.1(b), each such designating Major
Stockholder hereby agrees that it shall take all necessary actions to cause such
Director to resign or otherwise be removed from office as a Director; provided,
that any such resignation or removal shall be without prejudice to, and shall
not constitute any waiver of, any right to limitation of liability,
indemnification or advancement of expenses under the Charter Documents or any
insurance policy of or other agreement with the Company that such Director may
have as a result of his or her service as a Director prior to the effective time
of such resignation or removal. For avoidance of doubt, no provision in this
Agreement shall in any way limit or restrict the right of any Director to resign
voluntarily at any time and for any reason.

(h) Each Director other than the CEO Director shall be entitled to serve on each
committee of the Board of Directors.

(i) The Company shall take such corporate actions as may be required to
effectuate and further the intent of the provisions of this Section 6.1.

Section 6.2 Assurances. The Company agrees that it shall (and shall cause its
controlled Affiliates to) cooperate in facilitating any action or right
described in or required by this Agreement. Without limiting the generality of
the foregoing, the Company further agrees that it shall:

(a) take all actions necessary to give effect to the provisions of this
Agreement;

(b) take all actions to oppose any action or proposal that is reasonably likely
to impair, delay, frustrate or otherwise serve to interfere with any provision
of this Agreement (including (x) removing or supporting the removal of any
Director designee (except at the direction of the designating Major
Stockholder(s) in accordance with this Agreement), or (y) designating a number
of Directors that exceeds the number of Directors permitted to sit on the Board
of Directors at any time, pursuant to the Charter Documents and this Agreement)
or otherwise impairing, delaying, frustrating or otherwise interfering with the
rights of the parties as set forth in this Article VI; and

(c) not (1) solicit proxies or participate in a solicitation, (2) assist any
Person in taking or planning any action, or (3) cooperate in any way with,
assist or participate in, knowingly encourage or otherwise facilitate or
encourage any effort or attempt, in each case, that is reasonably likely to
impair, delay, frustrate or otherwise serve to interfere with any provision of
this Agreement (including the rights of the parties as set forth in this Article
VI).

 

18



--------------------------------------------------------------------------------

Section 6.3 Stockholder Actions.

(a) In order to effectuate the provisions of this Agreement, subject to
applicable law, each Stockholder (a) hereby agrees that when any action or vote
is required to be taken by such Stockholder pursuant to this Agreement, such
Stockholder shall call, or cause the appropriate officers and directors of the
Company to call, a Stockholders Meeting, or to execute or cause to be executed a
written consent to effectuate such stockholder action, (b) shall vote their
Shares at any meeting of the Stockholders, however called, and in any written
action by consent of the Stockholders, and shall take such stockholder actions
as may be required to effectuate and further the intent of the provisions of
this Article VI, (c) shall cause the Board of Directors to adopt, either at a
meeting of the Board of Directors or by unanimous written consent of the Board
of Directors, all the resolutions necessary to effectuate the provisions of this
Agreement, and (d) shall cause the Board of Directors to cause the Secretary of
the Company, or if there be no Secretary, such other officer of the Company as
the Board of Directors may appoint to fulfill the duties of Secretary, not to
record any vote or consent contrary to the terms of this Agreement.

(b) As long as the New Secured Convertible Notes are outstanding, the New
Secured Convertible Noteholders shall have the right to vote upon all matters
upon which the Stockholders have the right to vote (including the designation of
Directors pursuant to Section 6.1(b)) together with the Stockholders as a single
class and on an as-converted to Common Stock basis (assuming the full conversion
of each Common Stock Equivalent into Common Stock).

Section 6.4 Reimbursement of Expenses. The Company shall promptly reimburse each
Director for his or her reasonable out-of-pocket fees, charges and expenses
(including travel and related expenses) incurred in connection with:
(i) attending the meetings of the Board of Directors and all committees thereof;
and (ii) conducting any other Company business expressly requested by the
Company. The Company shall maintain directors and officers indemnity insurance
coverage reasonably satisfactory to the Stockholders, and the Charter Documents
shall provide for indemnification and exculpation of directors to the fullest
extent permitted under applicable law.

Section 6.5 Vote Required. All actions of the Board of Directors, other than
those governed by Section 6.6 and Section 6.7, shall require approval by a
majority of the Board of Directors.

Section 6.6 Matters Requiring Certain Approval. The Company shall not, and shall
not permit any of its Subsidiaries to, either directly or indirectly, by
amendment, merger, plan of arrangement, consolidation or otherwise, in each case
without the prior written consent or affirmative vote of Directors designated by
one or more Major Stockholders that collectively own Common Stock representing
at least sixty percent (60%) of the issued and outstanding Common Stock (on an
as-converted basis):

 

19



--------------------------------------------------------------------------------

(a) enter into a transaction (or enter into any agreement or commitment to do
so) providing for the direct or indirect sale of a majority or greater of the
Shares or all or substantially all of the Company’s assets, whether in a single
or series of transactions, including by means of a merger, consolidation, other
business combination, share exchange or other reorganization of the Company
(other than a Sale Transaction in accordance with Section 3.1 and Section 3.2);

(b) issue any equity securities of the Company, or any securities convertible
into or exchangeable or exercisable for equity securities of the Company, other
than in accordance with the Plan, the Convertible Notes Indenture and the
Management Incentive Plan;

(c) change, modify or amend the number of directors constituting the entire
Board of Directors to be greater than or less than five (5), other than in
accordance with Section 6.1(e);

(d) register any securities of the Company or any Subsidiary under the
Securities Act or any public offering of securities (including any initial
public offering);

(e) incur any indebtedness that would cause the aggregate consolidated
indebtedness of the Company to, at any time, be in excess of forty-eight million
dollars ($48,000,000) or in a leverage ratio above 11.0 to 1.0, including any
liens, guarantees or security in respect of such indebtedness, except any
indebtedness incurred pursuant to any credit facilities approved by the Board of
Directors;

(f) any voluntary liquidation or dissolution of, or any filing of a petition in
bankruptcy or entering into any receivership or other arrangement for the
benefit of creditors with respect to, the Company or any of its Subsidiaries
(other than a voluntary liquidation or dissolution of any Subsidiary of the
Company pursuant to which substantially all of the assets thereof are
distributed or otherwise transferred to the Company or one or more of its
wholly-owned Subsidiaries);

(g) amend the Company’s Charter Documents;

(h) adopt or change a material tax election or the Company’s auditors;

(i) settle any material litigation proceedings or claims, or commence any
material litigation proceedings or claims against any third party; or

(j) commit, offer or agree to do any of the foregoing.

Section 6.7 Affiliate Transactions. The consummation of any agreement,
transaction or arrangement between the Company or any of its Subsidiaries, on
the one hand, and any Stockholder or any Affiliates, officers, directors,
managers or employees of such Stockholder or its Affiliates (other than the
Company or any of its Subsidiaries), on the other hand (each, an “Affiliate
Transaction”), shall in each case require the approval of

 

20



--------------------------------------------------------------------------------

a majority of the disinterested Directors; provided, however, that the approval
requirement of this Section 6.7 shall not apply to any agreement, transaction or
arrangement (a) expressly contemplated in connection with the Plan, (b) entered
into on arm’s length terms, (c) entered into in the ordinary course of business,
(d) entered into in connection with an issuance of securities in accordance with
preemptive rights as contemplated in Article IV (in which, for the avoidance of
doubt, no Stockholder receives any special rights or fees that are different
from those to be received by any other Stockholder), (e) entered into with
Directors, officers, managers, employees or unaffiliated consultants in the
ordinary course of business and approved by the Board of Directors, (f) in the
case of an Affiliate Transaction that is a merger, sale or other strategic
transaction involving the Company, any such transaction in which the Board of
Directors obtains a fairness opinion from a nationally recognized independent
financial advisor that such Affiliate Transaction is fair to the Company and the
Stockholders, taken as a whole, from a financial point of view or (g) in the
case of an Affiliate Transaction that is a debt financing, any such debt
financing in which a particular Stockholder holds less than a majority of the
debt issuance.

Section 6.8 Corporate Opportunity. The Company waives (on behalf of itself and
each of its Subsidiaries), to the maximum extent permitted by law, the
application of the doctrine of corporate opportunity, or any other analogous
doctrine, with respect to the Company and its Subsidiaries, to the Stockholders
and any Transferees thereof pursuant to Section 2.1 or any Directors of the
Company (other than any such Person who is an employee or officer of the Company
or any of its Subsidiaries). The Company and each Stockholder acknowledges and
agrees that no Stockholder nor any of its Affiliates nor any Director (other
than any such Person who is an employee or officer of the Company or any of its
Subsidiaries) shall have any obligation to refrain from (a) engaging in the same
or similar activities or lines of business as the Company or any of its
Subsidiaries or developing or marketing any products or services that compete,
directly or indirectly, with those of the Company or any of its Subsidiaries,
(b) investing or owning any interest publicly or privately in, or developing a
business relationship with, any Person engaged in the same or similar activities
or lines of business as, or otherwise in competition with, the Company or any of
its Subsidiaries or (c) doing business with any client or customer of the
Company or any of its Subsidiaries (each of the activities referred to in
clauses (a), (b) and (c), a “Specified Activity”); provided, that in engaging in
any such Specified Activity no Confidential Information of the Company is used
or disclosed in violation of any applicable confidentiality obligations. The
Company (on behalf of itself and its Subsidiaries) and each other Stockholder
renounces any interest or expectancy in, or in being offered an opportunity to
participate in, any Specified Activity that may be presented to or become known
to any Stockholder or any of its Affiliates or any Director (other than any such
Person who is an employee or officer of the Company or any of its Subsidiaries)
other than any such opportunity presented to a Director in his or her capacity
as such.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

INFORMATION AND ACCESS

Section 7.1 Books and Records. The Company shall, and shall cause each of its
Subsidiaries to, keep proper books of records and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles consistently applied.

Section 7.2 Financial Statements and Other Information.

(a) For as long as (x) a Significant Stockholder holds Shares and (y) the
Company has not registered the Common Stock under the Exchange Act, the Company
shall deliver to such Significant Stockholder the following information and
materials:

(i) as soon as reasonably practicable, but not later than forty-five (45) days
after the end of each applicable month, the monthly financial statements of the
Company;

(ii) commencing with the fiscal quarter ending on September 30, 2020, as soon as
available, but in any event not later than sixty (60) days after the end of the
applicable fiscal quarter, the unaudited consolidated balance sheet of the
Company and its subsidiaries, and the related statements of operations and cash
flows for such quarter and for the period commencing on the first day of the
fiscal year and ending on the last day of such quarter, all certified by an
appropriate officer of the Company as presenting fairly the consolidated
financial condition as of such date and results of operations and cash flows for
the periods indicated in conformity with GAAP applied on a consistent basis,
subject to normal year-end adjustments and the absence of footnotes required by
GAAP; and

(iii) as soon as available, but not later than one hundred and twenty (120) days
after the end of each fiscal year of the Company, a copy of the audited
consolidated balance sheet of the Company and its subsidiaries as of the end of
such fiscal year and the related statements of operations and cash flows for
such fiscal year prepared in accordance with GAAP, setting forth in each case in
comparative form the figures for the previous year, all in reasonable detail and
accompanied by a management summary and analysis of the operations of the
Company for such fiscal year.

(b) Promptly following each delivery of the Company’s quarterly and annual
financial statements as contemplated by Section 7.2(a)(ii) and
Section 7.2(a)(iii), respectively, the Company shall cause its management team
to schedule and participate in a teleconference call, including a
question-and-answer period during which the applicable Stockholders and bona
fide good faith proposed transferees (subject to such transferees’ prior
execution of a customary written confidentiality agreement with the Company in
form and substance reasonably acceptable to the Company) may direct questions to
the management team.

 

22



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, (i) no Stockholder shall be
entitled to receive the information specified in Section 7.2(a) and
Section 7.2(b) above if a majority of the Directors (other than the Directors
designated by such Stockholder) has determined, in its reasonable discretion,
that the delivery of such information to such Stockholder would be detrimental
to the Company (including, without limitation, in circumstances where such
Stockholder is Competitor), and (ii) no employee or other Person that is a
participant in the Management Incentive Plan shall have the right to view or
inspect information relating to the awards of any other Person pursuant to the
Management Incentive Plan.

(d) Subject to Section 9.15, bona fide good faith proposed transferees may gain
access to a password-protected website or online data system maintained by the
Company pursuant to this Section 7.2(d) (which, for the avoidance of doubt,
shall contain the information and materials set forth in Section 7.2(a) and may
participate in the conference calls describe in Section 7.2(b), subject to their
prior execution of a customary written confidentiality agreement with the
Company in form and substance reasonably acceptable to the Company.

ARTICLE VIII

REGISTRATION RIGHTS

Prior to the consummation of an initial public offering, the parties hereto
shall enter into a registration rights agreement that shall contain
(a) customary demand registration rights in favor of the Major Stockholders,
pursuant to which, among other things, the Major Stockholders holding twenty
percent (20%) or more of the outstanding equity securities of the Company
Offeror shall be entitled to two (2) long-form registrations and an unlimited
number of short-form demand registrations (subject to agreed minimum thresholds
on expected proceeds) and (b) customary “piggyback” registration rights in favor
of the Major Stockholders and the Significant Stockholders except in the case of
an initial public offering and other customary exceptions and, without cutbacks
(other than customary proportional cutbacks). Each Stockholder will be subject
to customary lock-ups in connection with underwritten offerings.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices, requests, demands, document deliveries, and
other communications hereunder shall be deemed given if in writing and
delivered, if sent by email, courier, or by registered or certified mail (return
receipt requested) to the following addresses and email addresses (or at such
other addresses and email addresses as shall be specified by like notice):

 

23



--------------------------------------------------------------------------------

  (a)

If to the Company, to:

Hi-Crush Inc.

1330 Post Oak Blvd., Suite 600

Houston, Texas 77056

Attn: Mark C. Skolos

Tel: (713) 980-6200

Email: mskolos@hicrush.com

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Keith A. Simon

        Annemarie V. Reilly

Tel: (212) 906-1372

Fax: (212) 751-4864

Email: keith.simon@lw.com

            annemarie.reilly@lw.com

 

  (b)

If to the Consenting Noteholders, to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn: Brian Hermann

            Sarah Stasny

Email: bhermann@paulweiss.com

            sstasny@paulweiss.com

 

  (c)

If to the New Secured Convertible Noteholders, to:

Wilmington Savings Fund Society, FSB

WSFS Bank Center

500 Delaware Avenue, 11th Floor

Wilmington, Delaware 19801

Attn: Global Capital Markets – Hi-Crush

 

  (d)

if to any Stockholder, at its address as it appears on the record books of the
Company.

Section 9.2 Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon successors and permitted
assigns of the parties hereto. This Agreement is not assignable except in
connection with a transfer of Shares in accordance with this Agreement. No
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 9.3 Amendment and Waiver.

(a) No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the parties hereto at law, in equity or
otherwise.

(b) The terms and provisions of this Agreement may not be modified,
supplemented, amended or waived, except pursuant to a writing signed by the
Company and the holders of a majority of the then-issued and outstanding Common
Stock; provided, however, that any such modification, supplement, amendment or
waiver that disproportionately and materially adversely affects the rights or
obligations of any Stockholder or Stockholders under this Agreement as compared
to any other Stockholder or Stockholders shall require the prior written consent
of such Stockholder or holders of a majority of the then issued and outstanding
Common Stock of such similarly-situated Stockholders so affected by such
modification, supplement, amendment or waiver; provided further, that any
modification, supplement, amendment or waiver that materially adversely affects
the rights or obligations of any Stockholder or Stockholders under Section 3.1,
Section 3.2, Section 3.3, Section 7.2 or this Section 9.3 shall require the
prior written consent of such Stockholders so affected by such modification,
supplement, amendment or waiver; provided further, that any amendment to the
definition of Major Stockholder or Significant Stockholder or any amendment of
the rights of the Major Stockholders or the Significant Stockholders shall
require the prior written consent of at least a majority of the Major
Stockholders or the Significant Stockholders, as applicable, as of such time.
Any such modification, supplement, amendment, waiver or consent provided in
accordance with this Section 9.3(b) shall be binding upon the Company and all of
the Stockholders.

Section 9.4 Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Section 9.5 Specific Performance. The parties hereto intend that each of the
parties have the right to seek damages or specific performance in the event that
any other party hereto fails to perform such party’s obligations hereunder.
Therefore, if any party shall institute any action or proceeding to enforce the
provisions hereof, any party against whom such action or proceeding is brought
hereby waives any claim or defense therein that the plaintiff party has an
adequate remedy at law.

Section 9.6 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

25



--------------------------------------------------------------------------------

Section 9.7 Organizational Documents. In the event that any provisions of this
Agreement conflict or are inconsistent with the provisions of the Company’s
Charter Documents, the provisions of this Agreement shall control, and each of
the parties to this Agreement covenants and agrees to vote its Shares and to
take any other action reasonably requested by the Company or any Stockholder to
amend the applicable Charter Document of the Company, as the case may be and to
the maximum extent permitted by applicable law, so as to avoid or eliminate any
conflict with the provisions hereof.

Section 9.8 Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. The parties hereto
irrevocably submit to the exclusive jurisdiction of any state or federal court
sitting in the State of Delaware over any suit, action or proceeding arising out
of or relating to this Agreement or the affairs of the Company. To the fullest
extent they may effectively do so under applicable law, the parties hereto
irrevocably waive and agree not to assert, by way of motion, as a defense or
otherwise, any claim that they are not subject to the jurisdiction of any such
court, any objection that they may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

Section 9.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.10 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

Section 9.11 Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.

Section 9.12 Entire Agreement. This Agreement, together with the exhibits
hereto, is intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement, together with the exhibits hereto, supersede all prior
agreements and understandings among the parties with respect to such subject
matter.

 

26



--------------------------------------------------------------------------------

Section 9.13 Term of Agreement. This Agreement shall become effective upon the
execution hereof and shall terminate upon the earlier of (a) the QIPO Effective
Date, (b) the closing of a Sale Transaction in accordance with the terms herein
or (c) the complete liquidation or dissolution of the Company, provided that any
equity securities of a Subsidiary of the Company that are distributed in
connection with such liquidation shall be held with substantially the same
rights and protections with respect thereto as are set forth in this Agreement
with respect to the Common Stock.

Section 9.14 Further Assurances. Each of the parties shall, and shall cause
their respective Affiliates to, execute such documents and perform such further
acts as may be reasonably required or desirable to carry out or to perform the
provisions of this agreement.

Section 9.15 Confidential Information. Each Stockholder shall, and shall cause
its Authorized Recipients to, hold in strict confidence and not disclose any
Confidential Information of the Company, any other Stockholder, or any of their
respective subsidiaries or Affiliates that is provided or made available to, or
otherwise known by or in the possession of, such Stockholder; provided, however,
that the foregoing provision shall not apply to information which: (i) is or
becomes generally known to the public (other than as a result of the breach of
this Section 9.15 by such Stockholder or any of its Authorized Recipients); or
(ii) is or becomes available to such Stockholder or one or more of its
Authorized Recipients on a non-confidential basis from a source other than the
Company or its subsidiaries or any other Stockholder or their Authorized
Recipients, or other Person known by such Stockholder to otherwise be restricted
by law, contract or fiduciary duty from disclosing such Confidential
Information. As used in this Agreement, the term “Confidential Information”
means information, whether oral or written, that is not generally known to the
public and that is used, developed or obtained by the Company or any of its
subsidiaries or any Stockholder, or any of their respective Affiliates, in
connection with their respective businesses, including processes, ideas,
inventions (whether patentable or not), know-how, formulae, schematics, trade
secrets, trademarks, copyrights, patents, designs and all other intellectual
property and proprietary information, books, records, financial statements,
customer and prospect lists, details regarding products and services, marketing
plans, techniques, strategies and information, sales information and all other
technical, business, financial, customer and product development plans,
forecasts, budgets, projections, analyses, compilations, strategies and
information, previously, presently, or subsequently disclosed to any Stockholder
or of its Authorized Recipients. For purposes of this Section 9.15, Confidential
Information may be disclosed by any Stockholder (A) to any of its Affiliates,
directors, officers, managers, shareholders, members, partners, employees,
counsel, agents and authorized representatives who are, in each case, subject to
a written confidentiality agreement pursuant to which such recipient of
Confidential Information agrees to be bound by customary confidentiality
undertakings or is otherwise bound by a duty of confidentiality (collectively,
“Authorized Recipients”), and such Stockholder shall remain liable for any
breach by such Authorized Recipients with this Section 9.15; provided, however,
that for the purposes of the definition of the

 

27



--------------------------------------------------------------------------------

term “Authorized Recipient”, the term “Affiliate” shall be deemed to exclude any
business which is a Competitor to the Company and its members, directors, senior
advisors, principals, officers or employees, whether (in the case of an entity)
now in existence or formed hereafter; and, notwithstanding the foregoing, (B)(x)
to a bona fide proposed Third Party Purchaser, provided a transfer of Common
Stock to such proposed Third Party Purchaser would not result in a Prohibited
Transfer, solely with respect to Confidential Information that relates to the
Company and its subsidiaries (and not any other Stockholder) under a written
confidentiality agreement pursuant to which such recipient of Confidential
Information agrees to be bound by customary confidentiality undertakings; or (y)
when compelled by governmental rule or regulation, or compelled by legal process
or judicial or governmental order (including any subpoena, discovery or
information request), provided, however, that with respect to clause (B)(y),
such Stockholder (and/or its or their Authorized Recipients) shall provide the
Company or other Stockholder (as the case may be) with prompt written notice
thereof (including the circumstances relating to such obligation) and the
Confidential Information to be disclosed as far in advance of its disclosure as
reasonably practicable so that the Company or other Stockholder (as the case may
be) may seek an appropriate protective order or other appropriate remedy, use
reasonable efforts to ensure that any Confidential Information so disclosed is
accorded confidential treatment, or waive compliance by such Stockholder. For
purposes of clause (B)(y) of the preceding sentence, a Stockholder and its
Authorized Recipients shall be entitled to rely conclusively on an opinion of
its (or their) nationally recognized outside counsel that such Stockholder
(and/or its or their Authorized Recipients) is (or are) compelled by
governmental rule or regulation, legal process or court order to disclose any
such Confidential Information.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Stockholders Agreement on the date first written above.

 

COMPANY: HI-CRUSH INC. By:   /s/ J. Philip McCormick, Jr.   Name:   J. Philip
McCormick, Jr.   Title:   Chief Financial Officer

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER: ASSURED INVESTMENT MANAGEMENT LLC By:   /s/ Seendy Fouron
  Name: Seendy Fouron   Title:   Deputy General Counsel

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: BLUEMOUNTAIN FOINAVEN MASTER
FUND L.P. By:   Assured Investment Management LLC, its investment manager By:  
/s/ Seendy Fouron   Name: Seendy Fouron   Title:   Deputy General Counsel

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: BLUEMOUNTAIN FURSAN FUND
L.P. By:   Assured Investment Management LLC, its investment manager By:   /s/
Seendy Fouron   Name: Seendy Fouron   Title:   Deputy General Counsel

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: BLUEMOUNTAIN SUMMIT
OPPORTUNITIES FUND II (US) L.P. By:   Assured Investment Management LLC, its
investment manager By:   /s/ Seendy Fouron   Name: Seendy Fouron   Title:
  Deputy General Counsel

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: BM HCR HOLDINGS LLC By:  
Assured Investment Management LLC, its investment manager By:   /s/ Seendy
Fouron   Name: Seendy Fouron   Title:   Deputy General Counsel

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER AND STOCKHOLDER: PINEBRIDGE INVESTMENTS LLC, as Investment
Manager on behalf of its managed funds and accounts set forth on Schedule A By:
  /s/ Jeremy Burton   Name: Jeremy Burton   Title: Managing Director

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CONSENTING STOCKHOLDER: PINEBRIDGE INVESTMENTS LLC, as Investment Manager on
behalf of its managed funds and accounts set forth on Schedule B By:   /s/
Jeremy Burton   Name: Jeremy Burton   Title:  Managing Director

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER AND STOCKHOLDER: CLEARLAKE CAPITAL PARTNERS V FINANCE,
L.P. By: Clearlake Capital Partners V GP, L.P., its General Partner By:   /s/
Jose E. Feliciano   Name: Jose E. Feliciano   Title: Managing Partner By:  
Clearlake Capital Partners, LLC,   its General Partner By:   /s/ Jose E.
Feliciano   Name: Jose E. Feliciano   Title: Managing Partner

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER: WHITEBOX ADVISORS LLC By:   /s/ Luke Harris   Name:  
Luke Harris   Title:   General Counsel – Corporate,     Transactions &
Litigation

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: WHITEBOX RELATIVE VALUE
PARTNERS, L.P. By:   Whitebox Advisors LLC, its investment manager By:   /s/
Luke Harris   Name: Luke Harris   Title:  General Counsel – Corporate,  

   Transactions & Litigation

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: WHITEBOX CREDIT PARTNERS, LP
By:   Whitebox Advisors LLC, its investment manager By:   /s/ Luke Harris  
Name: Luke Harris   Title: General Counsel – Corporate,  

  Transactions & Litigation

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: WHITEBOX GT FUND, LP By:  
Whitebox Advisors LLC, its investment manager By:   /s/ Luke Harris   Name: Luke
Harris   Title:  General Counsel – Corporate,  

   Transactions & Litigation

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: WHITEBOX MULTI-STRATEGY
PARTNERS, L.P. By:   Whitebox Advisors LLC, its investment manager By:   /s/
Luke Harris   Name: Luke Harris   Title:   General Counsel – Corporate,  

   Transactions & Litigation

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NEW SECURED CONVERTIBLE NOTEHOLDER AND STOCKHOLDER: PANDORA SELECT PARTNERS,
L.P. By:   Whitebox Advisors LLC, its investment manager By:   /s/ Luke Harris  
Name: Luke Harris   Title:   General Counsel – Corporate,  
            Transactions & Litigation

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER AND STOCKHOLDER: MSD CREDIT OPPORTUNITY MASTER FUND, L.P.
By:   /s/ Marcello Liguori   Name: Marcello Liguori   Title:   Managing Director

Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------

Exhibit A-1

ACKNOWLEDGMENT AND AGREEMENT

The undersigned wishes to receive from [insert name] (the “Transferor”) certain
shares or certain options or other rights to purchase [insert number] shares,
par value $[insert number] per share, of Common Stock (the “Shares”) of Hi-Crush
Inc., a Delaware corporation (the “Company”);

The Shares are subject to the Stockholders Agreement, dated [insert date of
Stockholders Agreement] (the “Agreement”), among the Company and the other
parties listed on the signature pages thereto;

The undersigned has been given a copy of the Agreement and afforded ample
opportunity to read and to have counsel review it, and the undersigned is
thoroughly familiar with its terms;

Pursuant to the terms of the Agreement, the Transferor is prohibited from
transferring such Shares and the Company is prohibited from registering the
transfer of the Shares unless and until a transfer is made in accordance with
the terms and conditions of the Agreement and the recipient of such Shares
acknowledges the terms and conditions of the Agreement and agrees to be bound
thereby; and

The undersigned wishes to receive such Shares and have the Company register the
transfer of such Shares.

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Transferor to transfer such Shares to the
undersigned and the Company to register such transfer, the undersigned does
hereby acknowledge and agree that (i) he/she has been given a copy of the
Agreement and afforded ample opportunity to read and to have counsel review it,
and the undersigned is thoroughly familiar with its terms, (ii) the Shares are
subject to the terms and conditions set forth in the Agreement, and (iii) the
undersigned does hereby agree fully to be bound thereby as Stockholder (as
therein defined).

This ________ day of ________, 20__.



--------------------------------------------------------------------------------

Exhibit A-2

ACKNOWLEDGMENT AND AGREEMENT

The undersigned wishes to receive from Hi-Crush Inc., a Delaware corporation
(the “Company”), [insert number] shares, par value $[insert number] per share,
of Common Stock, or certain newly issued options, warrants or other rights to
purchase [insert number] shares of Common Stock (the “Shares”), of the Company;

The Shares are subject to the Stockholders Agreement, dated [insert date of
Stockholders Agreement] (the “Agreement”), among the Company and the other
parties listed on the signature pages thereto;

The undersigned has been given a copy of the Agreement and afforded ample
opportunity to read and to have counsel review it, and the undersigned is
thoroughly familiar with its terms;

Pursuant to the terms of the Agreement, the Company is prohibited from issuing
the Shares unless and until a transfer is made in accordance with the terms and
conditions of the Agreement and the recipient of such Shares acknowledges the
terms and conditions of the Agreement and agrees to be bound thereby; and

The undersigned wishes to receive such Shares.

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Company to issue such Shares, the undersigned
does hereby acknowledge and agree that (i) he/she has been given a copy of the
Agreement and afforded ample opportunity to read and to have counsel review it,
and the undersigned is thoroughly familiar with its terms, (ii) the Shares are
subject to terms and conditions set forth in the Agreement, and (iii) the
undersigned does hereby agree fully to be bound thereby as a “Stockholder” (as
therein defined).

This ________ day of ________, 20__.